Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether defendant’s rights under the Fifth, Sixth and Fourteenth Amendments were vio*668lated by his plea of guilty and the denial of coram nobis relief. The Court of Appeals considered defendant’s contentions and held that there was no violation of defendant’s constitutional rights. [See 30 N Y 2d 798.]